                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

FORTRESS IRON L.P.,

                      Plaintiff,                               8:18CV76

        vs.                                           ORDER SETTING FINAL
                                                         SCHEDULE FOR
                                                      PROGRESSION OF CASE
FAIRWAY BUILDING PRODUCTS, LLC,
SUMMIT IMEX, INC., and MICHAEL
GREGORY,

                      Defendants.

       The parties mediated this matter, and said mediation was unsuccessful. Accordingly, the
following progression deadlines shall apply:

       1.      Adding Parties; Amending Pleadings. Any motion to amend pleadings and/or
add parties shall be filed not later than November 16, 2018.

        2.    Motion to Dismiss and Motions for Summary Judgment. Motions to dismiss
and/or for summary judgment shall be filed not later than August 9, 2019. See NECivR 56.1 and
NECivR 7.1.

       3.     Discovery Deadlines:

              a. Deposition Deadline. All depositions, whether or not they are intended to be
                 used at trial, shall be completed by April 5, 2019.

              b. Written Discovery Deadline. All interrogatories, requests for admission and
                 requests for production or inspection, whether or not they are intended to be
                 used at trial, shall be completed by April 5, 2019. Counsel may stipulate to
                 extensions of time to respond to discovery requests in accordance with Fed. R.
                 Civ. P. 29, but such extensions shall not extend any of the dates in this order;
                 any request to extend the deadlines of this order shall be sought by motion.

              c. Discovery Motions. Discovery motions shall be filed not later than March 5,
                 2019, as to matters which are then ripe for decision; discovery matters arising
                 after that date may be the subject of motions until the deposition deadline.
                 Counsel are reminded of the provisions of NECivR 7.1(i). Motions to compel
                 shall not be filed without first contacting the chambers of the undersigned
                 magistrate judge to set a conference to discuss the parties’ dispute.
         4.      Disclosure of Expert Witnesses.1 The party with the burden of proof as to any
issue shall identify expert witnesses by May 3, 2019 and shall serve expert reports by May 3,
2019. Expert witnesses for the opposing party and any expert reports shall be served by June 3,
2019. Rebuttal experts shall be disclosed and reports served by June 18, 2019. Discovery related
to experts shall be completed no later than July 19, 2019. Supplementation of these disclosures,
if originally made prior to these deadlines, shall be made on these deadlines as to any information
for which supplementation is addressed in Fed. R. Civ. P. 26(e). The testimony of the expert at
trial shall be limited to the information disclosed in accordance with this paragraph.

        5.      Pretrial Disclosures. Pursuant to Fed. R. Civ. P. 26(a)(3), each party shall serve
opposing counsel and file a redacted version as applicable with the following information
regarding the evidence it may present at trial other than solely for impeachment purposes as soon
as practicable but not later than the date specified:

                a. Nonexpert Witnesses - On or before October 11, 2019: The name, address
                   and telephone number2 of each witness, separately identifying those whom the
                   party expects to present and those whom the party may call if the need arises.

                b. Deposition Testimony and Discovery - The designation of discovery
                   testimony and discovery responses intended to be utilized at trial is not required
                   at this time.

                c. Trial Exhibits - On or before October 11, 2019: A list of all exhibits it
                   expects to offer by providing a numbered listing and permitting examination of
                   such exhibits, designating on the list those exhibits it may offer only if the need
                   arises.

                d. Waiver of Objections. Any and all objections to the use of the witnesses,
                   deposition testimony, discovery responses, or exhibits disclosed pursuant to the
                   above subparagraphs, including any objection pursuant to Fed. R. Civ. P. 32(a)
                   that a deponent is available to testify at the trial, shall be made a part of the
                   pretrial order. Failure to list objections (except those under Fed. R. Evid. 402
                   and 403) is a waiver of such objections, unless excused by the Court for good
                   cause shown.




        1
          A treating physician must be identified pursuant to Fed. R. Civ. P. 26(a)(2)(A), but a treating
physician is not deemed to be "retained or specially employed to provide expert testimony in the case" so
as to require a written report under Fed. R. Civ. P. 26(a)(2)(B).
        2
          In accordance with the E-Government Act, counsel shall, on witness lists, exhibits, and other
disclosures and/or documents filed with the Court, redact Social Security numbers, home addresses,
telephone numbers, and other personally identifying information of witnesses, but shall serve an unredacted
version on opposing parties. See NECivR 5.3.
                                                    2
       6.      Motions in Limine.

               a. Motions in limine challenging the admissibility of expert testimony at trial
                  under Fed. R. Evid. 702, see Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137
                  (1999), and Daubert v. Merrell-Dow Pharmaceuticals, 509 U.S. 579 (1993),
                  shall be filed by August 9, 2019, and accompanied by a request for a hearing if
                  necessary. Failure to timely move for a hearing may constitute waiver of the
                  request for a hearing.

               b. Any other motions in limine shall be filed on or before November 1, 2019.

        7.       The Final Pretrial Conference with the assigned magistrate judge is set for
November 8, 2019, at 11:00 a.m. in chambers, 111 South 18th Plaza, Suite 2271, Roman L.
Hruska United States Courthouse, Omaha, Nebraska. The final pretrial conference shall be
attended by lead counsel for represented parties. Counsel shall complete prior to the pretrial
conference, all items as directed in NECivR 16.2.3 By the time of the pretrial conference, full
preparation for trial shall have been made so that trial may begin immediately thereafter. The
pretrial conference will include a discussion of settlement, and counsel shall be prepared through
investigation, discovery and communication with clients and insurers, if any, to discuss fully the
subject of settlement, including realistic expectations about liability, obstacles to agreement, offers
made, and offers which can be made at the conference. Counsel shall be prepared to make
additional offers or proposals for settlement in behalf of their clients at the pretrial conference, and
counsel shall be prepared to make or opine on recommendations for further negotiations and
conferences.

       8.      Mediation and Settlement:

               a. If the parties intend to mediate their dispute, notice of the mediation shall be
                  given to the staff of the assigned magistrate judge's office. The filing of a
                  mediation reference order will terminate pending motions, without prejudice to
                  refiling. If the mediation is not successful, the moving party may reinstate such
                  a motion by filing a written notice to that effect, and the other parties may
                  respond in accordance with the local rules, regarding the date of the notice as
                  reinstating the response/reply time that remained as of the date the mediation
                  reference order was filed.

               b. Not later than two weeks prior to trial, plaintiff or plaintiff's counsel shall
                  serve on Defendant or Defendant's counsel a written, updated settlement
                  proposal. Defendant or Defendant's counsel shall respond in writing to such
                  proposal not later than one week before trial.




       3
         All personal information should be redacted from the public version of the order and/or
attachments filed with the Clerk. See NECivR 5.3.
                                                   3
               c. Notice of settlement shall be given to the trial judge's office as soon as
                  practicable but in any event in time to avoid summoning a jury. If a case settles
                  and notice of settlement is not given in sufficient time to avoid summoning a
                  jury, assessment of jury costs may – and normally will – be made against a
                  party and/or counsel for one or more of the parties. For purposes of this
                  paragraph, a jury is considered summoned for a trial at noon the business day
                  prior to the designated date of trial.

       9.      A 5-day jury trial is set to commence, at the Court's call, during the week of
December 2, 2019, Omaha, Nebraska, before the Honorable Joseph F. Bataillon, Senior United
States District Court Judge. Unless otherwise ordered, jury selection shall be at the
commencement of trial.

        10.     Motions to Alter Dates. All requests for changes of deadlines or settings
established herein shall be directed to the assigned magistrate judge by appropriate motion,
including all requests for changes of trial dates. Such motions shall not be considered in the
absence of a showing by counsel of due diligence in the timely development of this case for trial
and the recent development of circumstances, unanticipated prior to the filing of the motion, which
require that additional time be allowed.

        Dated this 7th day of November, 2018.

                                                     BY THE COURT:



                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                4
